DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound 72b in the reply filed on 2 August 2022 is acknowledged. Claims 1-4, 14, 16, 17, 18, 24, 26-29, 35, 38, 42, and 44-46 are examined on the merits.  

    PNG
    media_image1.png
    195
    632
    media_image1.png
    Greyscale

In light of the election, an STN search has been conducted to a conjugate comprising a recognition element of the following scope and an antineoplastic payload of camptothecin:

    PNG
    media_image2.png
    440
    547
    media_image2.png
    Greyscale

Claims 10, 11, 47, 54, 55, 60, 66, and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 August 2022.  Claims 10 and 11 are withdrawn because applicants elected a conjugate in which the payload is an antineoplastic agent.  
Information Disclosure Statement
The information disclosure statement filed 2 August 2022 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 14, 16, 17, 19, 24, 26-29, 35, 38, 42, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 14, 16, 17, 19, 24, 26-29, 35, 38, 42, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
In claims 1-4, 14, 16, 17, 19, 24, 26-29, 35, 38, 42, and 46, the omitted elements are: the required structural features of a recognition element, a linker, and/or a payload which is a pharmaceutical agent or diagnostic agent.  None of the claims provide complete metes and bounds to each aspect of the conjugate.  What type of recognition is the recognition element of claim 1 responsible for?  If a linker is present, what are its required structural features?  What pharmaceutical agent or diagnostic agent is part of the payload? Claims 1, 2, and 4 describe the agent and one of its properties but not any structural features.  With the essential elements not recited, the boundaries between a recognition element, a linker, and/or a payload which is a pharmaceutical agent or diagnostic agent are unclear.  Where does each part end and the other begin? 
Claim 42 only specifies that the recognition element is recognizable by ab enzyme produced by E. coli or Klebsiella pneumoniae.  In this claim the structural  metes and bounds of the recognition element are not recited.  What enzymes present in E. coli are recognizing the recognition element of claim 1?  
DUERRE (Applied Microbiology, 1963, 1196), 467-471) describes several enzymes found in E. coli: S-adenosylhomocysteine nucleosidase, amino acid decarboxylases, formic hydrogenlyase, glucose oxidase, and formic oxidase (page 469, column 1, paragraph 2 to page 470, column 2, paragraph 2).  
PITOUT (Antimicrobial Agents and Chemotherapy, 2015, 59(10), 5873-5884) describes that K. pneumoniae produces three types of enzymes (page 5874, table 1).   
Is the enzyme described by Duerre or Pitout intended to recognize a recognition element of claim 1?  
Improper Markush Grouping
Claims 1-4, 14, 16, 17, 19, 24, 26-29, 35, 38, 42, and 44-46 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 1-4, 14, 16, 17, 19, 24, 26-29, 35, 38, 42, and 44-46 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: there is no common use of a conjugate of claim 1 in terms of a pharmaceutical or diagnostic agent; there is no single structural similarity for the molecular recognition element and the payload.  The common use prong is not meant because there is no common use to the payload.  Pharmaceutical agents and diagnostic agents represent different properties.  The single structural similarity is not met because the conjugate has two parts that each do not have a structural similarity.  The recognition element has no single structural similarity because claim 14 recites seventy-six different possible groups, 19 possibilities for variable R1 and four for variable L.  In one comparison, a β-1,4-glucan has no structural similarity with an alkanoyl group.  For a pharmaceutical payload, claims 3 and 11 recite numerous antineoplastic agents and anti-infective agents respectively.  Additionally, the recognition element and payload can be directly connected or through a linker.  Claim 35 recites fifteen different linkers with different structural requirements.  
Claim 44 recites compounds with different recognition elements and payloads.

    PNG
    media_image3.png
    152
    540
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    215
    477
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    132
    338
    media_image5.png
    Greyscale



Claim 45 recites compounds with different recognition elements and payloads.

    PNG
    media_image6.png
    242
    420
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    162
    437
    media_image7.png
    Greyscale


To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 28, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN (US 20140135356, published 15 May 2014) as evidenced by FAN (Journal of the American Chemical Society, 1993, 115, 369-370).  Sun describes examples 1-33 (page 11, paragraph [0083] to page 59, paragraph [0365]), which describe the preparation of compounds FL-001 though FL-044.  Compound FL-001 is representative of the other cited compounds.  One interpretation of FL-001 is the following: the recognition element C16-CH(CO2H)-NHC(O)-ethylene-C(O) is directly bonded to camptothecin.  Another interpretation of FL-001 is the following: the recognition element C16-CH(CO2H)-; the linker is NHC(O)-ethylene-C(O); and the payload is camptothecin.  Pharmaceutical compounds are described (page 59, paragraph [0366] to page 60, paragraph [0367]).  

    PNG
    media_image8.png
    463
    352
    media_image8.png
    Greyscale

	Fan describes that hydrogen bonding occurs in between carboxylic acid and amide group (page 369, column 1, paragraph 1 to page 370, column 1, paragraph 3).  
Claim(s) 1, 2, 14, 16, 27-29, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (European Journal of Medicinal Chemistry, 2009, 44, 3596-3600) as evidenced by MCMURRY (Organic Chemistry, 2000, page 659).  Liu describes compounds 6a-o in which Ara-C is conjugated to an amino acid group (page 3598; page 3599, column 1, row 1 to column 2, paragraph 4).  Pharmaceutical compositions are described (page 3598, section 2.6; page 3599, section 3.3).  In these compounds cytarabine, a drug used for acute nonlymphocytic leukemia, is conjugated to an amino acid group.  The limitation “tetradecanoyl-D-arginyl” is met by compound 6k.  The limitation “tetradecanoyl-D-glutaminyl” is met by compound 6n.

    PNG
    media_image9.png
    175
    170
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    416
    210
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    208
    393
    media_image11.png
    Greyscale






    PNG
    media_image12.png
    327
    817
    media_image12.png
    Greyscale

	McMurry describes that OH groups can participate in hydrogen bonding, which is a type of molecular recognition.
Claim(s) 1-3 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEU (Journal of Medicinal Chemistry, 2005, 51, 1740-1746) as evidenced by FAN (Journal of the American Chemical Society, 1993, 115, 369-370).  Leu describes compound 7 (page 1742, scheme 1), which has two interpretations:  one, a sugar-O-2-nitrophenylene-CH2 is directly connected to 10-hydroxycamptothecin; two, a sugar connected to 10-hydroxycamptothecin through an -O-2-nitrophenylene-CH2- linking group.  A pharmaceutical composition with compound 7 is described (page 1742, figure 1).  Enzymatic cleavage is described (page 1742, column 2, last paragraph to page 1744, column 2, paragraph 2).  

    PNG
    media_image13.png
    106
    307
    media_image13.png
    Greyscale

	Fan describes that hydrogen bonding occurs in between carboxylic acid and amide group (page 369, column 1, paragraph 1 to page 370, column 1, paragraph 3).
Conclusion
Claims 1-4, 14, 16, 17, 19, 24, 26-29, 35, 38, 42, and 44-46 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter: compounds of claims 44 and 45 which contain a recognition element of the scope searched appear free of the prior art.  SUN (US 20140135356, published 15 May 2014) describes a conjugate in which the elected recognition element is conjugated to camptothecin, not a 7-ethyl-10-hydroxy-camptothecin as recited in claim 44 or 45.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699